Citation Nr: 0839825	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.  He died in late 1988.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the Department of 
Veterans Affairs (VA), Regional Office, (RO) in Nashville, 
Tennessee.

The appellant presently seeks to reopen a claim of service 
connection for the cause of the veteran's death, last denied 
by the Board in December 2005.  This Board decision is final, 
and in order for VA to review the merits of the claim, the 
appellant  must submit new and material evidence.  The Board 
is required to address this issue despite the RO's findings.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
As such, the issue has been captioned as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter to the Board dated in October 2008 and received 
in November 2008, the appellant indicated that she wished to 
be afforded a personal hearing before a Veterans Law Judge 
traveling to the RO.  Accordingly, while the Board sincerely 
regrets the additional delay, in order to afford the 
appellant due process, this case must be remanded to the RO 
for an appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the appellant 
for a hearing before a traveling Veterans 
Law Judge at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




